*898ORDER
PER CURIAM.
St. Louis County (“St. Louis County” or the “County”) appeals the trial court’s judgment ordering the St. Louis County Department of Public Works to issue Marion Hayes (“Hayes”) an electrical contractor license. The County raises two points on appeal. First, the County argues the trial court lacked jurisdiction over Hayes’s ■action. Second, the County argues Hayes did not meet his burden of proving he satisfied the requirements for licensure in St. Louis County under section 67.275 RSMo Cum. Supp. 2008.1 We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).

. All statutory references are to RSMo (2000), unless otherwise indicated.